 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-0081-JAM
11                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                         v.                           FINDINGS AND ORDER
13   JAMES VINCENT JR.,                                 DATE: July 6, 2021
                                                        TIME: 9:30 a.m.
14                               Defendant.             COURT: Hon. John A. Mendez
15

16          This case was previously set for a status conference on July 6, 2021. The government and

17 Defendant James Vincent Jr.’s counsel Christina Sinha (the “parties”) now seek to continue the status

18 conference to July 27, 2021 and exclude time under the Speedy Trial Act and Local Code T4 for reasons

19 stated below including defense preparation.

20                                               STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:

23          1.     By previous order, this matter was set for status on July 6, 2021.

24          2.     By this stipulation, defendant now moves to continue the status conference to July 27,

25 2021, and exclude time between July 6, 2021, and July 27, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv)

26 [Local Code T4].

27          3.     The parties agree and stipulate, and request that the Court find the following:

28                 a)      The government has produced discovery including over 100 pages and items of

      STIPULATION SETTING TRIAL DATE AND REGARDING      1
      EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
 1         bates-stamped discovery and audio recordings. All this discovery has been either produced

 2         directly to counsel and/or made available for inspection and copying.

 3                 b)      Counsel for defendant desires additional time to review the current charges,

 4         review the discovery, conduct research and investigation into the charges and alleged acts,

 5         consult with her client, and otherwise prepare for trial.

 6                 c)      At this time, the defendant has no objection to the Court continuing the status

 7         conference and agrees that this date is necessary for effective preparation as outlined below.

 8                 d)      Counsel for defendant believes that the requested continuance will provide them

 9         reasonable time necessary for effective preparation, considering the exercise of due diligence.

10                 e)      The government does not object to the amount of time that the defense needs for

11         effective trial preparation.

12                 f)      Based on the above-stated findings, the ends of justice served by continuing the

13         case as requested outweigh the interest of the public and the defendant in a trial within the

14         original date prescribed by the Speedy Trial Act.

15                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16         et seq., within which trial must commence, the time period of June 24, 2021, to July 27, 2021,

17         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18         because it results from a continuance granted by the Court at defendant’s request on the basis of

19         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20         of the public and the defendants in a speedy trial.

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION SETTING TRIAL DATE AND REGARDING       2
      EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: July 2, 2021                                     PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7
                                                             /s/ ROBERT J. ARTUZ
 8                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
 9

10
     Dated: July 2, 2021                                     /s/ CHRISTINA SINHA
11                                                           CHRISTINA SINHA
12                                                           Assistant Federal Defender
                                                             Counsel for Defendant
13                                                           JAMES VINCENT JR.

14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 2nd day of July, 2021.
18

19

20                                                     /s/ John A. Mendez
21                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

      STIPULATION SETTING TRIAL DATE AND REGARDING       3
      EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
